On Petition for a Rehearing.
Bioknell, C, C.
The only question presented by the petition is this: In an action of ejectment, can the defendant,, under the general denial, avail himself of a defence not existing at the commencement of the suit?
It was always a rule that under the original pleadings suits-are determined upon the facts existing at their commencement.
Therefore, in an action of ejectment at common law, it was held in Jackson v. Rice, 7 Johns. 194, that matter of defence occurring after suit brought was not available.
The code has not changed the law in this respect. In Musselman v. Manly, 42 Ind. 462, this court said: “ Nor can a-, defendant set up a defence that did not exist at the commencement of the action.” See, also, Maxwell v. Boyne, 36 Ind. 120; Carr v. Ellis, 37 Ind. 465; Moore v. Worley, 24 Ind. 81.
The code declares that a defendant, in an action to recover real estate, may give in evidence every defence that he-may have either legal or equitable. R. S. 1881, section 1055.. But this does not change the rule under consideration, thedefence to be thus given in evidence under the general denial' must still be a defence existing at the commencement of the-action. Matter of defence arising after suit brought is available only under section 399, R. S. 1881, which provides that the court, on motion, “may * allow supplemental pleadings, showing facts which occurred after the former pleadings were filed.” This is a general provision governing all suits. If' the defendant had a defence which arose after suit brought, he should have applied to the court for leave to file such a-supplemental pleading, analogous to the old jilea of puis darrein. *371continuance, and under section 399, supra, that pleading could not have been a general denial, but must have been a special plea “showing facts which occurred after the former pleadings were filed.”
Under the original pleadings a cause of action arising after suit brought is no cause of action in that suit, and a defence arising after suit brought is no defence in that suit.
The petition should be overruled.
Per Curiam. — The petition for a rehearing is overruled.
Filed Jan. 3, 1884.